Citation Nr: 1519016	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as a claim for service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  To this end, a July 2012 Mental Health Consult provides a current diagnosis for PTSD.  The Veteran alleges that his disorder results from being assaulted by fellow service-members while stationed in Fort Riley, Kansas, and the record contains a lay statement from his spouse supporting his allegations.  Thus the Board finds that there is evidence of a current psychiatric disorder and an in-service incident to which it may relate, but there is no competent evidence of a nexus.  See 38 C.F.R. § 3.304(f) (2014).  As the Veteran has not been afforded a VA examination, remand for an examination is warranted.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate mental health professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide a diagnosis or diagnoses for the Veteran's mental disorder(s).  

If PTSD is diagnosed, the examiner must clearly state the stressor(s) upon which the diagnosis of PTSD is made.

For each diagnosis, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to his active service.

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's lay statements and the lay statement in support of his claim from his spouse.

The examination report must contain a complete rationale for all opinions expressed.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




